EXHIBIT SEPARATION AGREEMENT AND GENERAL RELEASE COMPANY CONFIDENTIAL This Separation Agreement and General Release (“Agreement”) is made and entered into on this 17th day of December, 2009 by and between Comverge, Inc., a Delaware corporation (hereinafter referred to as “the Company”), and Frank Magnotti (hereinafter referred to as “Employee”).Employee and Company are individually referred to as “Party” and collectively as “Parties.” W I T N E S S E T H WHEREAS, Employee has been employed by the Company in the position of EVP of Sales and Marketing and Chief Marketing Officer pursuant to an Executive Employment Agreement (“Employment Agreement”) dated September 30, 2009; and WHEREAS, the Company and Employee have decided to end the Employment Agreement and Employee’s employment will end with the Company effective on December 17, 2009, subject to the terms of this Agreement; and WHEREAS, the Parties have decided to settle all rights, claims, and demands which either party has against or may have against the other arising from termination of the Employment Agreement, the Retention Bonus Letter of July 16, 2009, Employee’s employment or termination of his employment with the Company and/or any other participation by Employee in any benefits or programs provided by the Company; and WHEREAS, the Company and Employee desire to set forth their respective rights, duties and obligations and desire complete accord and satisfaction of all claims arising therefrom; 1 NOW THEREFORE, for and in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and Employee hereby agree as follows: 1.Company’s Agreements. (a)The Employment Agreement will terminate and Employee’s employment with the Company will end on December 17, 2009 (“End Date”), with the understanding that Employee will assist the Company, as requested through the Consulting Agreement, for the period ending March 31, 2010.Upon execution, the Consulting Agreement shall control the relationship between the Parties except to the extent that Employee has continuing obligations under the Employment Agreement or the Company has continuing obligations pursuant to this Agreement.Upon Employee’s execution and non-revocation of this Agreement, and beginning after the End Date, Employee shall be entitled to the benefits set forth in Section 7.5(b) of the Employment Agreement, which is incorporated herein by reference.Employee’s entitlement to the benefits or payments from the Company, except as expressly stated herein, is subject to Employee’s acceptance of this Agreement and his compliance with the conditions set forth herein and with the obligations contained in the Employment Agreement and Consulting Agreement.At all times preceding and including his termination date, Employee shall be responsible for cooperating with the Company and its officers, employees, agents and representatives.Employee agrees to exercise his best efforts to perform all job duties and responsibilities, and any task to which he is assigned to perform, in a competent and satisfactory manner, to comply with all policies, procedures and work directives, and to assist and facilitate in the transition of his job responsibilities and functions.Upon termination of his employment, the Company agrees to pay Employee the severance pay as set forth in Section 7.5(b) of the Employment Agreement pursuant to Schedule A, less any withholdings that are required under federal and state law and any required benefit payments pursuant to Section 7.5(d).Company shall also pay Employee a lump sum amount of $125,000 pursuant to Schedule A pursuant to the Retention Bonus Letter.Any other payments shall be controlled by the Consulting Agreement.Employee shall be entitled to no other payments under this Agreement or the Employment Agreement. Whether or not Employee signs this Agreement, the Company will pay to Employee an amount constituting Employee’s accrued, unused vacation days.Employee’s
